              Case 19-36576 Document 9 Filed in TXSB on 12/02/19 Page 1 of 19
                                            UNITED STATES BANKRUPTCY COURT
                                              SOUTHERN DISTRICT OF TEXAS

IN RE: Roberto Howard                                                                     CASE NO:

                                                         Uniform Plan and
                                                  Motion for Valuation of Collateral
                                                      CHAPTER 13 PLAN
                                                     Date of Plan: 11/26/2019
                                      (Date Must be Date that This Plan is Signed by Debtors)


1. Statement of Inclusion of Specific Provisions. The Debtor(s) propose this Plan pursuant to 11 U.S.C. § 1321. The Debtor(s)
disclose whether this Plan includes certain provisions by checking the appropriate box:

Description of Provision                                                                                     Included Not Included

A. A “non-standard” provision contained in Paragraph 29.

B. A provision limiting the amount of a secured claim based on a valuation of the collateral for the claim
in Paragraph 11 or 14.

C. A provision avoiding a security interest or a lien in Paragraph 8(C).

D. A provision avoiding a security interest or lien in exempt property in Paragraph 15.

2. Summary Attached. Attached as Exhibit “A” is a summary of the payments to the Chapter 13 Trustee (“Trustee”) and the
estimated disbursements to be made by the Trustee under this Plan.
3. Motion for Valuation of Secured Claims. If indicated in Paragraph 1B of this Plan, the Debtor(s) move to establish the value of
the collateral securing claims in the amount set forth in Paragraphs 11 and 14. The Debtor(s) propose to pay the holder of the
Secured Claim only the amounts set forth in the Debtor(s)’ Plan. The Court will conduct an evidentiary hearing on this contested
matter on the date set for the hearing on confirmation of the Debtor(s)’ Plan. You must file a response in writing not less than 7
days (including weekends and holidays) before the hearing on confirmation of the Plan or the valuation set forth in the Plan may
be adopted by the Court. If no timely response is filed, the Debtor(s)’ sworn declaration at the conclusion of this Plan will be
considered as summary evidence at the confirmation hearing.
4. Payments. The Debtor(s) must submit all or such portion of their future earnings and other future income to the supervision
and control of the Trustee as is necessary for the execution of the Plan. The applicable commitment period under the Debtor(s)’
means test is 60 months (use “unavailable” if a means test has not been filed). The amount, frequency, and duration of future
payments to the Trustee are:

                                                                                                                         Total
                                                                                   Total
                                           Total Amount of         Monthly                           Monthly           Available
                                                                                  Forecast
    Beginning            Ending                                    Savings                         Available for          for
                                          Monthly Payment2                        Savings
     Month1              Month                                      Fund
                                                                                   Fund
                                                                                                   Creditors and       Creditors
                                                                   Deposit                        Reserve Funds3      and Reserve
                                                                                  Deposits
                                                                                                                         Funds

         1            60              $2,291.87                   $0.00        $0.00             $2,291.87            $137,512.32

                                      $                           $0.00        $0.00             $                    $

                                                                                                                      $137,512.32
                                      Grand Total:                             $0.00


      A. If the payments to be made by the Trustee pursuant to Paragraphs 8(A)(ii) or 11 (D) are adjusted in accordance with the
      Home Mortgage Payment Procedures defined and adopted pursuant to Bankruptcy Local Rule 3015-1(b) (whether on
      account of a change in any escrow requirement, a change in the applicable interest rate under an adjustable rate mortgage, or
      otherwise) or in accordance with the procedures set forth in Paragraphs 20(E) or 23(B), the payments to the Trustee under
      this Plan will be modified as follows:
             (i) The Debtor(s)’ payments required by Paragraph 4 of this Plan will be automatically increased or decreased by (i)
             the amount of the increase or decrease in the Paragraph 8(A)(ii), 11(D), 20(E) or 23(B) payments; and (ii) the amount
             of the increase or decrease in the Posted Chapter 13 Trustee Fee that is caused by the change.
              Case 19-36576 Document 9 Filed in TXSB on 12/02/19 Page 2 of 19
             (ii) The Posted Chapter 13 Trustee Fee is the percentage fee established by the Court and posted on the Court’s web
             site from time to time.4
             (iii) If a change pursuant to Paragraph 4(C), 8(a)(ii), 11(D), 20(E) or 23(B) is made and the monthly payment
             adjustment multiplied by the number of remaining months in the Plan is less than $100, the payment adjustments
             required by Paragraph 4(A) will not be made.
      B. If a Notice of Plan Payment Adjustment is required by Paragraph 8(a)(iii), the Debtor(s)’ payments required by Paragraph
      4 of this Plan will be automatically increased by the amount of the adjustment.

1This is the month in which the first payment is due for this amount. The Debtor(s) must commence payments not later than 30
days after the petition date.
2The total amount of monthly payment includes savings and reserves.

3Reserve funds are funds established under Paragraph 23 of this Plan.

4The Posted Chapter 13 Trustee Fee does not alter the amount of the actual trustee fee established under 28 U.S.C. § 586(e)(1).
             Case 19-36576 Document 9 Filed in TXSB on 12/02/19 Page 3 of 19

      C. Subject to an Order to the contrary, if the on-going monthly mortgage payment referenced in a timely filed proof of claim
      differs from the on-going monthly mortgage payment scheduled in this Plan, the Trustee shall adjust the plan payment in
      order to reflect the on-going monthly mortgage payment amount provided for in the proof of claim.
      D. If a secured or priority proof of claim is not timely filed, the amounts scheduled in this Plan will govern. If a secured or
      priority proof of claim is timely filed after confirmation of this Plan, the amounts shown on the timely filed proof of claim
      will govern. The procedures in Paragraph 4(C) govern monthly mortgage payment amounts.
      E. In the event of a change in the monthly payment to the Trustee under this Plan, the Trustee is directed to submit an
      amended wage withholding order or to amend any automated bank draft procedure to satisfy the automatic increase or
      decrease. The Debtor(s) must implement any appropriate amendments to any other form of payment.
      F. Nothing in this Paragraph 4 precludes the Trustee from seeking to dismiss a case based on a timely filed proof of claim
      that renders this Plan deficient.




5. Priority Claims for Domestic Support Obligations. From the payments made by the Debtor(s) to the Trustee, the Trustee shall
pay in full all claims entitled to priority under 11 U.S.C. § 507(a)(1). If a timely proof of claim is filed, the actual amount of the
Domestic Support Obligation will be determined through the claims allowance process. Otherwise, the amount scheduled in this
Plan will control:

                                                                    Amount of
  Name of Holder of Domestic                   Interest Rate                         First Payment of this Last Payment of this
                                       Claim                    Estimated Periodic                                              Total
     Support Obligation                         Under Plan                             Amount in Mo. #      Amount in Mo. #
                                                                     Payment

Texas Office of the Attorney
                                       $0.00 0.00%             $650.00               1                      0                      $0.00
General State Disbursement Unit



6. Priority Claims (Other than Domestic Support Obligations.)
      A. From the payments made by the Debtor(s) to the Trustee, the Trustee shall pay in full all claims entitled to priority under
      11 U.S.C. §§ 507(a)(2) through 507(a)(10). If a timely proof of claim is filed, the actual amount of the Priority Claim will
      be determined through the claims allowance process. Otherwise, the amount scheduled in this Plan will control:

Name of Holder        Amount of     Interest Rate     Amount of Estimated First Payment of this        Last Payment of this
                                                                                                                                 Total
of Priority Claim    Priority Claim Under Plan         Periodic Payment     Amount in Mo. #             Amount in Mo. #

The Boyce Law
                     $1,300.00         0.00%          $125.00                 1                       11                       $1,300.00
Firm PLLC

      B. Priority Claims arising under 11 U.S.C. § 503(b)(2) shall be paid only after entry of an order by the Bankruptcy Court
      approving payment of the claim. If this case is dismissed, no Priority Claim arising under 11 U.S.C. § 503(b)(2) shall be
      allowed unless an application for allowance is filed on or before 21 days after entry of the order of dismissal, and such
      application is subsequently granted by the Court.


7. Secured Claims for which Collateral is Surrendered. The Debtor(s) surrender the following collateral under this Plan:

                    Name of Creditor                                                 Description of Collateral

-None-

      A. Upon confirmation of this Plan, the Debtor(s) surrender the collateral and the automatic stay under 11 U.S.C. § 362(a) is
      terminated as to actions against any (i) collateral that is described in the preceding table; and (ii) escrow deposit held by the
      holder of a security interest to secure payment of taxes and insurance. The automatic stay is not terminated under this
      Paragraph as to any other action. The co-debtor stay under 11 U.S.C. § 1301(a) is terminated with respect to the collateral
      identified in the preceding table.
      B. Other than terminating the co-debtor stay, this Plan does not affect any co-debtor’s rights in the collateral or the obligation
      of any secured creditor to act with respect to such a co-debtor in compliance with applicable non-bankruptcy law.
      C. The Debtor(s) and the creditor asserting a security interest against the collateral must comply with Bankruptcy Local Rule
      6007-1 with respect to the surrender of the collateral.
      D. The rights of a secured creditor to a deficiency claim will be determined (i) in accordance with the creditor’s allowed
      unsecured claim in any timely filed proof of claim; or (ii) by separate Court order.
               Case 19-36576 Document 9 Filed in TXSB on 12/02/19 Page 4 of 19
8. Secured Claim for Claim Secured Only by a Security Interest in Real Property that is the Debtor(s)’ Principal Residence
(Property to be Retained). For each such claim, utilize either A, B, or C, below:
     A. This table sets forth the treatment of certain classes of secured creditors holding a claim secured only by a security interest
in real property that is the Debtor(s)’ principal residence located at ____________________.

                                                                                   Monthly Payment
 Name of Holder of Secured Claim /                 Plan Interest Security for         Amount              Starting      Ending
                                            Claims                                                                                  Total
        Security for Claim                             Rate        Claim                                  Month #       Month #
                                                                                  P&I Escrow Total

-None-

              (i) Payment of these amounts will constitute a cure of all defaults (existing as of the petition date) of the Debtor(s)’
              obligations to the holder of the secured claim.
              (ii) A claim secured only by a security interest in real property that is the Debtor(s)’ principal residence (other than
              the Cure Claims or Total Debt Claim set forth in the above table) will be paid in accordance with the pre-petition
              contract. The claim includes all amounts that arise post-petition and that are authorized pursuant to Fed. R. Bankr. P.
              3002.1. During the term of the Plan, these payments will be made through the Trustee in accordance with the Home
              Mortgage Payment Procedures adopted pursuant to Bankruptcy Local Rule 3015-1(b). Each holder of a claim that is
              paid pursuant to this Paragraph must elect to either (i) apply the payments received by it to the next payment due
              without penalty under the terms of the holder’s pre-petition note; or (ii) waive all late charges that accrue after the
              order for relief in this case. Any holder that fails to file an affirmative election within 30 days of entry of the order
              confirming this Plan has waived all late charges that accrue after the order for relief in this case. Notwithstanding the
              foregoing, the holder may impose a late charge that accrues following an event of default of a payment due under
              Paragraph 4 of this Plan.
              (iii) Except as otherwise ordered by the Court, any amounts due as a result of the filing of a Rule 3002.1(c) Notice
              shall be paid after payment of all other secured and priority claims, but before payment of all general unsecured
              claims. If the payment of the amounts due under a Rule 3002.1(c) Notice would render the Plan deficient because of
              a shortfall of available funds, the Trustee must file a Notice of Plan Payment Adjustment to provide sufficient funds to
              pay all secured and priority claims in full.
              (iv) Each claim secured by a security interest is designated to be in a separate class.
              (v) The Debtor(s) must timely provide the information required by the Trustee pursuant to the Home Mortgage
              Payment Procedures.

6In  this Plan, a “Cure Claim” is the amount required to cure any existing default. A “Total Debt Claim” is a claim that will be
fully paid during the term of the proposed Plan. As to each claim secured by a security interest, the Debtor(s) must propose either
(i) a Cure Claim and a monthly mortgage payment; (ii) a Total Debt Claim; or (iii) in cases in which there is no Cure Claim, a
Monthly Mortgage Payment. The amount shown as “Cure Claim” should be equal to the total of all amounts required to cure the
mortgage.
7Including   principal, interest, and escrow.
              Case 19-36576 Document 9 Filed in TXSB on 12/02/19 Page 5 of 19

          B. The holder of the claim secured only by a security interest in real property that is the Debtor(s)’ principal residence
      has agreed to refinance the security interest and claim on the terms set forth on the document attached as Exhibit “B”. The
      refinancing brings the loan current in all respects. The terms of the loan that is being refinanced and the new loan are
      described below:



                                                                     Old Loan                         New Loan

             Current amount owed on old loan and
             total amount borrowed on new loan

             Interest rate is fixed or variable?

             Interest rate (in %)

             Closing costs paid by Debtor(s)

             Monthly principal and interest payment

             Monthly required escrow deposit

             Total monthly payment of principal,
             interest and escrow



             (i) Upon confirmation of this Plan, the Debtor(s) are authorized to execute conforming documents with the holder of
             the security interest.
             (ii) Payments made to the above referenced holder will be paid (check one, only if Debtor(s) have checked option B,
             above):
                         Through the Trustee.
                          Directly to the holder of the claim, by the Debtor(s) . The holder of the claim may not impose any
                    attorney’s fees, inspection costs, appraisal costs or any other charges (other than principal, interest and ad
                    valorem tax and property insurance escrows) if such charges arose (in whole or in part) during the period (i)
                    when the case is open; (ii) after the closing of the refinanced loan; and (iii) prior to a modification of this Plan
                    (i.e., following a default by the Debtor(s) in payments to the holder of the claim) pursuant to which the
                    Debtor(s) commence payments through the Trustee to the holder of the claim secured solely by a security
                    interest in the Debtor(s)’ principal residence. If the Debtor(s) default in direct payments following the
                    refinancing, a proposed modification of this Plan must be filed.
    C. The following table sets forth the treatment of certain classes of secured creditors holding a claim secured only by a security
interest in real property that is the Debtor(s)’ principal residence.

Name of Holder of Lien to which this provision applies

Address of Principal Residence

Debtor(s)’ Stated Value of Principal Residence

Description of all Liens Senior in Priority (List Holder and
                                                                     Estimated Amount Owed on This Lien
Priority)




Total Owed—All Senior Liens

             (i) The Debtor(s) allege that the total amount of debt secured by liens that are senior in priority to the lien held by
              Case 19-36576 Document 9 Filed in TXSB on 12/02/19 Page 6 of 19
__________
 exceeds the total value of the principal residence. Accordingly, the claim will receive (i) no distributions as a secured claim; and
(ii) distributions as an unsecured claim only in accordance with applicable law.


              (ii) Upon the Debtor(s)’ completion of all payments set forth in this Plan, the holder of the lien is required to execute
              and record a full and unequivocal release of its liens, encumbrances and security interests secured by the principal
              residence and to provide a copy of the release to the Debtor(s) and their counsel. Notwithstanding the foregoing, the
              holder of a lien that secures post-petition homeowners’ association fees and assessments will be allowed to retain its
              lien, but only to secure (i) post-petition assessments; and (ii) other post-petition amounts, such as legal fees, if such
              other post-petition amounts are (a) incurred with respect to post-petition fees and assessments; and (b) approved by
              the Court, if incurred during the pendency of the bankruptcy case.
              (iii) This Paragraph 8C will only be effective if the Debtor(s) perform each of the following:
                     (a) Mail a “Lien Stripping Notice,” in the form set forth on the Court’s website, to the holder of the lien that is
                     governed by this Paragraph 8C. The Lien Stripping Notice must be mailed in a separate envelope from any
                     other document. Service must be in a manner authorized by Fed. R. Bankr. P. 7004.
                     (b) File a certificate of service at least 7 days prior to confirmation reflecting that the Lien Stripping Notice
                     was mailed by both certified mail, return receipt requested and by regular US mail to the holder of the lien
                     on all of the following, with the mailings occurring not later than 31 days prior to the hearing on this Plan:
                     The holder at the address for notices shown on any proof of claim filed by the holder and in accordance with
                     Fed. R. Bankr. P. 7004.
                     Any attorney representing the holder who has filed a request for notice in this bankruptcy case.
              (iv) Third party costs incurred on behalf of the Debtor(s) such as the costs of performing a title or lien search or
              serving the motion and notices will be borne by the Debtor(s). If such third party costs are advanced by Debtor(s)’
              counsel, the Debtor(s) must promptly reimburse such costs, without the need for any further application or order.


9. Debt Incurred (a) within 910 Days Preceding Petition Date and Secured by a Lien on a Motor Vehicle or (b) within 1 Year
Preceding Petition Date and Secured by Other Collateral for Which Full Payment , with Interest, is Required by 11 U.S.C.
§ 1325(a)(9) (hanging Paragraph). The following table sets forth each class of creditors holding a claim for a debt incurred within
910 days preceding the petition date and secured by a security interest on a motor vehicle or for a debt incurred within 1 year
preceding the petition date and secured by a security interest on other collateral for which full payment is required by 11 U.S.C.
§ 1325(a)(9) (hanging Paragraph).

     Name of Holder of Secured                                       Monthly Payment           Starting Month      Ending Month
                                     Claim Plan Interest Rate                                                                   Total
              Claim                                                     Amount                        #                  #

-None-

       A. Payment of the amounts required in this section constitutes a cure of all defaults (existing as of the date this Plan is
       confirmed) of the Debtor(s)’ obligations to the holder of the claim. If the monthly payment in the proposed Plan is less than
       the amount of the adequate protection payment ordered in this case, the actual payment will be the amount of the monthly
       adequate protection payment.
       B. Each claim secured by a security interest is designated to be in a separate class.

7 In this Plan, a “Cure Claim” is the amount required to cure any existing default. A “Total Debt Claim” is a claim that will be
fully paid during the term of the proposed Plan. As to each claim secured by a security interest, the Debtor(s) must propose either
(i) a Cure Claim and a Monthly Contract Payment; (ii) a Total Debt Claim; or (iii) in cases in which there is no Cure Claim, a
Monthly Contractual Payment.


10. Secured Debts on Which There is No Default and to be Paid Directly by the Debtor(s).
       A. The claims held by the following secured creditors will be paid by the Debtor(s) (and not paid through the Trustee) in
       accordance with the pre-petition contracts between the Debtor(s) and the holder of the claim secured by a security interest:

    Name of    Collateral for     Total Claim on          Collateral Value on          Contract         Monthly       Date Last Payment
    Holder        Claim            Petition Date            Petition Date            Interest Rate      Payment             is Due

-None-

       B. Each claim secured by a security interest is designated to be in a separate class.
               Case 19-36576 Document 9 Filed in TXSB on 12/02/19 Page 7 of 19
11. Other Secured Claims (Property to be Retained). Payments on these claims will be made through the Trustee. The secured
claims treated by this Paragraph are in the following table:

                                                                Plan      Monthly Payment Amount Starting Ending
 Name of Holder of Secured                      Collateral
                                   Claims                     Interest                            Month Month               Total
 Claim / Security for Claim                      Value                      P&I     Escrow9 Total
                                                               Rate                                 #       #

Bk Of Amer
23431 GOLDKING CROSS
CT

Cure Claim10                     $10,789.43 $175,000.00 0.00%            Pro-Rata                     1         60       $118,666.00

Monthly Contract Payment                                                 $1,192.00                    1         60       71520.0

Total Debt Claim

American Credit Accept
2016 Dodge Charger

Cure Claim10

Monthly Contract Payment

Total Debt Claim                 $21,148.00 $22,000.00       0.00%       Pro-Rata                     1         60       $21,148.00

Conn Appliances Inc

Cure Claim10

Monthly Contract Payment

Total Debt Claim                 $4,959.00                   0.00%       Pro-Rata                     1         60       $4,959.00


8 Only applicable if an escrow for ad valorem taxes or property insurance has been required by the holder of the security interest.
If the collateral is a vehicle or other personal property, the “Escrow” amount should be $0.00.
9 In this Plan, a “Cure Claim” is the amount required to cure any existing default. A “Total Debt Claim” is a claim that will be
fully paid during the term of the proposed Plan. As to each claim secured by a security interest, the Debtor(s) must propose either
(i) a Cure Claim and a Monthly Contract Payment; (ii) a Total Debt Claim; or (iii) in cases in which there is no Cure Claim, a
Monthly Contractual Payment.
     A. The amount of secured claim to be paid under this Plan is the lesser of the amount listed above as the “Collateral Value”
     and the allowed amount of the claim. If a timely proof of claim is filed, the amount of the claim will be determined through
     the claims allowance process. Otherwise, the amount scheduled in this Plan will control. If the Court orders a different
     amount than is shown above as “Collateral Value,” the Plan shall be deemed amended to reflect that Collateral Value without
     the requirement of the filing of an amended Plan.
     B. The amount listed as “Escrow” will be adjusted to reflect 1/12th of the annual ad valorem taxes and property insurance
     that is escrowed. If there is an escrow shortage (for a RESPA Reserve or otherwise), the shortage is included in the Cure
     Claim listed above.
     C. Payment of the amounts required in this section constitutes a cure of all defaults (existing as of the date this Plan is
     confirmed) of the Debtor(s)’ obligations to the holder of the secured claim. If the monthly payment in the proposed Plan is
     less than the amount of the adequate protection payment ordered in this case, the actual payment will be the amount of the
     monthly adequate protection payment.
     D. If the pre-petition loan documents include a provision for an escrow account, the actual monthly payment is adjustable
     only in accordance with this Paragraph. The Home Mortgage Payment Procedures must be followed, even though the claims
     treated in this Paragraph are not secured by the Debtor(s)’ principal residence.
     E. Each claim secured by a security interest is designated to be in a separate class.


12. Modification of Stay and Lien Retention . The automatic stay is modified to allow holders of secured claims to send the
Debtor(s): (i) monthly statements; (ii) escrow statements; (iii) payment change notices; and (iv) such other routine and customary
notices as are sent to borrowers who are not in default. The preceding sentence does not authorize the sending of any (i) demand
letters; (ii) demands for payment; (iii) notices of actual or pending default. The holder of an Allowed Secured Claim that is
              Case 19-36576 Document 9 Filed in TXSB on 12/02/19 Page 8 of 19
proposed to be paid under this Plan shall retain its lien until the earlier of (i) the payment of the underlying debt as determined
under non-bankruptcy law; or (ii) the entry of a discharge under 11 U.S.C. § 1328. The holder of a claim secured by a valid lien
may enforce its lien only if the stay is modified under 11 U.S.C. § 362 to allow such enforcement.


13. Maintenance of Taxes and Insurance. The Debtor(s) must pay all ad valorem property taxes on property that is proposed to be
retained under this Plan, with payment made in accordance with applicable non-bankruptcy law not later than the last date on
which such taxes may be paid without penalty. The Debtor(s) must maintain insurance on all property that serves to secure a loan
and that is proposed to be retained under this Plan, as required by the underlying loan documents. This Paragraph 13 does not
apply to the extent that taxes and insurance are escrowed. Any holder of a secured claim may request in writing, and the Debtor(s)
must promptly provide proof of compliance with this Paragraph. If the Debtor(s) fail to provide such proof within 30 days of
receipt of a written request, the holder of the debt secured by a lien on the property may purchase such insurance or pay such taxes
in accordance with its rights under applicable non-bankruptcy law. Unless otherwise ordered by the Court, payment under this
Paragraph may not be undertaken by a transfer of the tax lien on the property.


14. Secured Claims Satisfied by Transfer of Real Property in Satisfaction of Secured Claim .
      A. The secured claims set forth in this table will be satisfied by the transfer of title to the real property from the Debtor(s) to
      the transferee identified below.



Priority                                  Name and Address of Holder of
                                                                                    Estimated Claim of Lien Holder
                                          Security Interest


First lien

Second lien

Third lien

Fourth lien

      B. The Transferee is _____________________.
      C. The value to be credited to the Transferee’s claim secured by the lien is:

                  Value of property                                            $

                  Total amounts owed to all holders of senior liens            $

                  Net value to be credited by Transferee                       $



      D. The address and legal description of the property to be transferred is _____________________.
      E. This Paragraph applies only if 100% of the property to be transferred is included in the estate under 11 U.S.C. § 541(a),
      including without limitation community property included in the estate by 11 U.S.C. § 541(a)(2).
      F. On or after the 30th day following entry of an order confirming this Plan:
              (i) The Debtor(s) shall file as soon as practicable, a Notice of Transfer Pursuant to Bankruptcy Plan in the real
              property records of the County in which the property is located. A Notice of Transfer Pursuant to Bankruptcy Plan
              that attaches a certified copy of this Plan and a certified copy of the Order confirming this Plan shall, when filed with
              a legal description of the property in the real property records of the County in which the property is located,
              constitute a transfer of ownership of the property to the holder of the Secured Claim. The transfer will be effective
              upon the later to occur of (i) the filing of the Notice of Transfer Pursuant to Bankruptcy Plan that attaches a certified
              copy of this Plan and a certified copy of the Order confirming the Plan in the real property records of the applicable
              County; or (ii) if the Order is stayed pending appeal, the termination of the stay.
              (ii) The transferee of the transferred property must credit its claim with the Net Value to be credited by Transferee as
              shown in the preceding table (unless a different amount is ordered by the Court at the confirmation hearing on this
              Plan), not to exceed the balance owed on the claim on the date of the transfer. If the transfer is to the holder of a
              junior lien, the transfer is made subject to all senior liens. The holder of any senior lien may exercise its rights in
              accordance with applicable non-bankruptcy law. If the transfer is to the holder of a senior lien, the transfer is free and
              clear of the rights of the holder of any junior lien.¹¹
             Case 19-36576 Document 9 Filed in TXSB on 12/02/19 Page 9 of 19
             (iii) The senior liens must be satisfied, if at all, out of the property in accordance with applicable non-bankruptcy law.
             The transfer to the transferee and the relief granted by this Paragraph are in full satisfaction of the Debtor(s)’
             obligations to any holder of a security interest that is senior in priority to the security interest held by the transferee.
             No further payments by the Debtor(s) are required.
             (iv) The automatic stay is modified to allow any holder of a security interest or other lien on the property to exercise
             all of its rights against the property in accordance with applicable non-bankruptcy law.
      G. Notwithstanding the foregoing Section F:
             (i) At its sole election prior to the 30th day following entry of an order confirming this Plan, the transferee may
             demand in writing, and the Debtor(s) must execute, a special warranty deed transferring the property to the
             transferee.
             (ii) At its sole election prior to the 30th day following entry of an order confirming this Plan, the transferee may elect
             in writing to foreclose its security interest in the subject property. Any foreclosure must be completed within 90 days
             following entry of an order confirming this Plan. This Plan, the order confirming this Plan and a proper election
             hereunder constitute a judicial authorization to proceed to foreclose to the extent required under applicable law. If an
             election is made under this subsection, the transferee shall be responsible for all loss associated with the property and
             all charges, liens, fees, etc. against the property from the 30th day following entry of an order confirming this Plan.
             (iii) If a proper demand is made under this Section G, the provisions of Section F(i) are not applicable.
      H. On and after the date on which the title to the real property (as reflected in the real property records) is not held by the
      Debtor(s), and except as otherwise agreed in writing between the Debtor(s) and the holder of the entity to which the property
      has been transferred, the Debtor(s) will immediately vacate the property.
      I. The third party costs incurred on behalf of the Debtor(s) to obtain a lien search or title report and to file the Notice and
      certified copies will be borne by the Debtor(s). If such third party costs are advanced by Debtor(s)’ counsel, the Debtor(s)
      must promptly reimburse such costs.
      J. The Debtor(s) must file a certificate of service at least 7 days prior to Plan confirmation reflecting that a copy of this Plan
      was mailed by both certified mail, return receipt requested and by regular US mail to all of the following, with the mailings
      to have occurred not later than 31 days prior to the hearing on this Plan to:
             (i) Any attorney representing the holder of any security interest against the property who has filed a request for notice
             in this bankruptcy case.
             (ii) The holder of any security interest against the property, in accordance with Fed. R. Bankr. P. 7004 and the address
             for notice shown on any proof of claim filed by a holder. The identities of the holders must be identified from the
             deeds of trust filed in the real property records.


15. Secured Claims on Which Lien is Avoided Under 11 U.S.C. § 522(f). To the extent that the property described in this
Paragraph is exempted under 11 U.S.C. § 522(b)(1), the following secured claims are avoided pursuant to 11 U.S.C. § 522(f) of
the Bankruptcy Code. The only amount securing any such avoided lien is the lesser of (i) the amount shown as Remaining Value
in this table; and (ii) the amount of the Allowed Claim secured by the lien:

Description of    Name and Address of         Value of       Amount of Secured Claims Senior to           Amount Claimed Remaining
  Property          Secured Creditor          Property         Secured Claim to be Avoided                  as Exempt      Value

-None-



16. Specially Classified Unsecured Claims. The following unsecured claims will be treated as described below:

         Name of Unsecured Creditor                                   Treatment and Reason for Special Classification

-None-



17. Unsecured Claims. Unsecured creditors not entitled to priority and not specially classified in Paragraph 16 shall comprise a
single class of creditors. Allowed claims under this Paragraph 17 shall be paid a pro rata share of the amount remaining after
payment of all secured, priority, and specially classified unsecured claims.


18. Executory Contracts . Except as set forth elsewhere in this Plan or in the following sentence, all executory contracts are
rejected. The following contracts are assumed with the amount and timing of any cure payments as shown:
               Case 19-36576 Document 9 Filed in TXSB on 12/02/19 Page 10 of 19
  Parties to
                 Amount of Cure     Cure to be Made Directly by the Debtor(s) in equal Monthly Installments of this Amount, with
  Executory
                 ($0.00 if none)        the First Installment Due on the 30th Day Following Entry of the Confirmation Order
   Contract

-None-




19. Asset Sales. The Debtor(s) are authorized—without the need for further Court order (except as provided by Fed. R. Bankr. P.
2014 if applicable)—to sell their exempt property in accordance with this Paragraph. Any such sale shall provide for the full
payment, at closing, of all liens on the property that is sold. If the Debtor(s) request and the Court so determines, an order
confirming this authority may be granted by the Court, ex parte. Within 14 days following the closing of any sale of real property
pursuant to this Paragraph, the Debtor(s) must provide to the Trustee a copy of the final closing statement. Any non-exempt
proceeds received from the sale must be paid to the Trustee. Unless the sale was privately closed, the closing statement must be
the statement issued by the title company or closing agent handling the sale. If the property that was sold was exempted as a
homestead solely under Texas law, any proceeds of the sale that are not reinvested in a qualifying Texas homestead within 6
months of the closing of the sale must be paid to the Trustee within 14 days after the expiration of the 6-month period. If only a
portion of the proceeds are reinvested in a qualifying Texas homestead prior to the expiration of the 6-month period, the balance of
the proceeds must be paid to the Trustee within 14 days of the closing.


20. Surrender of Collateral during the Plan Period.
     A. The Debtor(s) may surrender collateral to a secured creditor after confirmation of the Plan by filing a Surrender Notice in
     the form set forth on the Court’s website. The Surrender Notice will be effective upon the expiration of 21 days from the
     date that it is filed; provided, if an objection to the Surrender Notice is filed within the 21-day period, the Surrender Notice
     will become effective only upon entry of a Court order approving the Surrender Notice (the “Effective Date”). If a timely
     objection is filed, the Trustee will schedule the Surrender Notice for hearing on the next available Chapter 13 panel date. On
     the Effective Date, the automatic stay under 11 U.S.C. § 362(a) and the co-debtor stay under 11 U.S.C. § 1301(a) are
     terminated as to actions against surrendered property. The automatic stay is not terminated under this Paragraph as to any
     other action.
     B. Bankruptcy Local Rule 6007-1 applies to the surrender of property under this Plan.
     C. Other than terminating the co-debtor stay, this Plan does not affect any co-debtor’s rights in the collateral or the obligation
     of any secured creditor to act with respect to such a co-debtor in compliance with applicable non-bankruptcy law.
     D. If payments on debt secured by the surrendered property were made through the Trustee, a Debtor(s)’ Proposed Notice of
     Plan Payment Adjustment, in the form set forth on the Court’s website, must be filed as an exhibit to the Surrender Notice.
     If the Trustee determines that the Debtor’s Proposed Notice of Payment Adjustment is materially inconsistent with the
     following Paragraph, the Trustee must file a Trustee’s Corrected Notice of Plan Payment Adjustment. Any such Corrected
     Notice must be filed within 30 days after the filing of the Debtor(s)’ Proposed Notice of Plan Adjustment. The Trustee’s
     Corrected Notice of Plan Payment Adjustment will be binding unless a party-in-interest files a motion and obtains an order to
     the contrary.
     E. If the payment on the debt secured by the surrendered property was made through the Trustee, the Plan payment will be
     adjusted. The adjusted payment will be effective with the next payment due to the Trustee after the Effective Date. The Plan
     payment adjustment will be a reduction equal to (i) the sum of (a) all remaining principal, interest and escrow payments that
     are due under this Plan after the Effective Date and payable to the holder of the secured debt; plus (b) any Reserves required
     by Paragraph 23 for the payment of ad valorem taxes pertaining to the surrendered property; plus (c) the Posted Chapter 13
     trustee fee applicable to the sum of such remaining payments of principal, interest, escrow and reserves; divided by (ii) the
     remaining number of monthly payments due under the Plan after the Effective Date. No further ad valorem tax reserves will
     be established on surrendered property.
     F. On the Effective Date, no additional direct or Trustee payments will be made on the claim secured by the surrendered
     property. The rights of a secured creditor to a deficiency claim will be determined (i) in accordance with the creditor’s
     allowed unsecured claim in any timely filed proof of claim; or (ii) by separate Court order.
     G. Within 14 days of the Effective Date, the Debtor(s) must file an amended Schedule I and J.


21.Payments Under Plan. For the purposes of 11 U.S.C. § 1328(a) of the Bankruptcy Code, the Debtor(s) will have completed all
payments under this Plan by:
     A. Paying all amounts due under Paragraph 4 of this Plan, as adjusted by this Plan; and
     B. Paying all amounts due as direct payments under this Plan, as adjusted by this Plan.


22. Emergency Savings Fund.
            Case 19-36576 Document 9 Filed in TXSB on 12/02/19 Page 11 of 19
     A. Line 21 of Schedule J (the Debtor(s)’ expense budget) includes a provision for an emergency savings fund by the
     Debtor(s). Deposits into the Emergency Savings Fund will be made to the Trustee. Withdrawals from the Emergency
     Savings Fund may be made by application to the Court, utilizing the form application from the Court’s website.
     Withdrawals should be requested only in an emergency. The form application need only be served electronically, and only to
     persons subscribing to the Court’s CM/ECF electronic noticing system. An application will be deemed granted on the
     15th day after filing unless (i) an objection has been filed; or (ii) the Court has set a hearing on the application. The
     Debtor(s) may request emergency consideration of any application filed under this Paragraph. The balance, if any, in the
     Emergency Savings Fund will be paid to the Debtor(s) following (i) the completion of all payments under this Plan; (ii) the
     dismissal of this case; or (iii) the conversion of this case to a case under chapter 7, except under those circumstances set forth
     in 11 U.S.C. § 348(f)(2).
     B. The deposits into the Emergency Savings Fund will be:

                 Month of First Deposit       Month of Last Deposit
                                                                          Amount              Total
                 of this Amount               of this Amount




                                                                          TOTAL


     C. Funds paid to the Trustee will not be credited to the Emergency Savings Fund unless, at the time of receipt by the Trustee,
     the Debtor(s) are current on payments provided for in the Plan that are to be distributed to creditors or that are to be reserved
     under Paragraph 23. After funds have been credited to the Emergency Savings Fund, they may only be withdrawn in
     accordance with this Paragraph.
     D. The Debtor(s) may file a Notice reflecting any change into the Emergency Savings Fund deposits. Unless a party-in-
     interest objects within 14 days of the filing of the Notice, the Trustee must file a Notice of Plan Payment Adjustment to
     reflect the change.


23. Reserves for Post-Petition Ad Valorem Taxes, Homeowners Association Fees or Other Periodic Post-Petition Obligations.
(Check One or More):
          The Debtor(s) do not invoke this provision.
          The Debtor(s) will reserve for post-petition ad valorem taxes. The amount of each monthly reserve is shown on
       Schedule 22. ¹¹
          The Debtor(s) will reserve for post-petition homeowners’ association fees. The amount of each monthly reserve is
       shown on Schedule 23.
          The Debtor(s) will reserve for post-petition federal income tax payments. The amount of each monthly reserve is
       shown on Schedule 23.
          The Debtor(s) will reserve for: _________________________________.¹² The amount of each monthly reserve is
       shown on Schedule 23.
     A. The Debtor(s)’ expense budget shown on Schedule J includes a monthly provision for the payment of the post-petition
     Reserves identified above. The Debtor(s) must deposit the monthly amount shown on Schedule J for each of the designated
     Reserve items with the Trustee. Not less than 45 days before the date on which the payment is due to the taxing authority,
     homeowner’s association or other person, the Debtor(s) must send a request to the Trustee, on a form promulgated by the
     Trustee, requesting a disbursement from the Reserves. Copies of the appropriate invoices or tax statements must be attached
     to the request. Not later than 45 days after receipt of an appropriate request, the Trustee must pay the lesser of (i) the amount
     shown on the invoices or tax statements; or (ii) the balance in the applicable Reserve. If the balance in the applicable
     Reserve is less than the amount due, then the Debtor(s) are responsible for payment of the balance due on the invoice or tax
     statements. The Chapter 13 Trustee’s Fee will apply to any disbursements from the Reserves.
     B. The Debtor(s) must file a Notice reflecting any change of the projected disbursement amount from the applicable
     Reserve. Unless a party-in-interest objects within 14 days thereafter, the Trustee must file a Notice of Plan Payment
     Adjustment to reflect the change.
     C. Funds paid to the Trustee will not be credited to Reserves unless, at the time of receipt by the Trustee, the Debtor(s) are
     current on payments provided for in the Plan that are to be distributed to the holders of claims. If the monthly amount
     credited to Reserves is less than the total of all monthly Reserves shown above, the Trustee will apply the credits to the
             Case 19-36576 Document 9 Filed in TXSB on 12/02/19 Page 12 of 19
      Reserves pro rata. After funds have been credited to an applicable Reserve, they may only be withdrawn in accordance with
      this Paragraph.
      D. If this Plan provides for payment of a “Total Debt Claim” on real property and no lender-established escrow account is
      maintained, the Debtor(s) must establish Reserves under this Paragraph for the payment of ad valorem taxes. If the
      Debtor(s) subsequently surrender the real property, or if the automatic stay is terminated as to the real property, the amount
      of Reserves for taxes on such property will be paid by the Trustee, without further Court Order, to the holder of the claim
      secured by the most senior security interest against the real property.
      E. Upon completion of all payments under this Plan, the remaining balance on hand in the Reserves will be paid to the
      Debtor(s).

¹¹The property may not be transferred to the holder of an oversecured senior lien if there is a junior lien.
¹²A Schedule 23 must be attached unless no Reserves are established.
¹³Reserves may not be established under this Paragraph for the payment of insurance premiums.
24. Effect of a Motion to Convert to Chapter 7. If, during the term of this Plan, the Debtor(s) file a motion to convert this case to a
case under Chapter 7 of the Bankruptcy Code, the motion may be included with a request to distribute to Debtor(s)’ counsel the
lesser of (i) the amount agreed between the Debtor(s) and Debtor(s)’ counsel; and (ii) $750.00. If a motion to convert to chapter 7
has been filed and not yet granted by the Court, the Trustee must, within 35 days of the date on which the motion was filed,
distribute any remaining funds (exclusive of Reserves and Emergency Savings Funds) (i) first to pay any unpaid adequate
protection payments due to the holders of secured claims; and (ii) thereafter, the amount requested (not to exceed $750.00) to
Debtor’s counsel for post-conversion services. Any amounts so distributed are subject to disgorgement if ordered by the Court. A
motion to convert filed pursuant to this Paragraph 24 must be filed with a proposed order, in the form published on the Court’s
website. The Order, if submitted in accordance with this Paragraph, may be issued ex parte and without notice.


25. Presence or Absence of a Proof of Claim.
      A. Secured and priority claims provided for in this Plan will be paid without the necessity of the filing of a proof of claim. If
      this Plan sets the amount of a monthly payment, monthly payments will be adjusted in accordance with the Court’s Home
      Mortgage Payment Procedures as applied by Paragraphs 8 and 11 of this Plan.
      B. Unless otherwise ordered by the Court (and subject to the claims objection process), the amounts shown on a timely filed
      proof of claim govern as to (i) the amount of that claim, (ii) the amount of any cure amount; and (iii) the amount of any
      monthly payment, which monthly payment is subject to adjustment in accordance with the Court’s Home Mortgage Payment
      Procedures as applied by Paragraphs 8 and 11 of this Plan.
      C. Regardless of the filing of a proof of claim, the valuation in this Plan of the collateral securing a claim controls over any
      contrary proof of claim.
      D. A determination made under this Plan as to a claim does not constitute an order allowing or disallowing a claim against
      the estate for purposes of Rule 3008 or otherwise.
      E. Unless the Court orders otherwise, no general unsecured claim will be paid unless a proof of claim has been timely filed .
      F. The payment of Debtor(s)’ attorney’s fees are not governed by this Paragraph.


26. Discharge and Vesting of Property. The Debtor(s) will be granted a discharge in accordance with 11 U.S.C. § 1328. Property
of the estate shall vest in the Debtor(s) upon entry of the discharge order.


27. Effect of Dismissal. If this case is dismissed:
      A. Except for Paragraph 27(B), this Plan is no longer effective.
      B. Any funds received by the Trustee after entry of the order of dismissal will be paid to the Debtor(s).


28. Plan Not Altered from Official Form. By filing this Plan, Debtor(s) and their counsel represent that the Plan is in the official
form authorized by the Court. There are no addenda or other changes made to the official form, except those contained in
Paragraph 29.


29. Non-standard Provisions . ______________________________________________


Except for provisions contained in Paragraph 29, any provision not contained in the approved Southern District of Texas Chapter
13 Plan is void. Any provision contained in this Paragraph 29 is void unless Paragraph 1 of this Plan indicates that a non-standard
provision has been included in this Plan.
            Case 19-36576 Document 9 Filed in TXSB on 12/02/19 Page 13 of 19
                                                              Submitted by

                                                              /s/ Roberto Howard
                                                              Debtor Signature


                                                              Spouse Signature

                                                              Charles Boyce
                                                              1615 Osprey, Desoto, TX 75115
    Debtor(s)’ Declaration Pursuant to 28 U.S.C. § 1746       (214) 578-8646
       I declare under penalty of perjury that the foregoing
statements of value contained in this document are true and correct.

                                                            /s/ Roberto Howard
Dated: 11/26/2019
                                                            Debtor Signature


Dated: 11/26/2019
                                                            Joint Debtor Signature
        Case 19-36576 Document 9 Filed in TXSB on 12/02/19 Page 14 of 19

                                    Schedule 23



           Ad
                                          Federal                       Total
           Valorem      HOA
Month                                     Income Tax   Other Reserves   Reserves
           Tax          Reserve
                                          Reserve                       This Month
           Reserve

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22
     Case 19-36576 Document 9 Filed in TXSB on 12/02/19 Page 15 of 19
23
24

25

26

27

28

29

30

31

32

33

34

35

36

37

38

39

40
             Case 19-36576 Document 9 Filed in TXSB on 12/02/19 Page 16 of 19
IN RE: Roberto Howard                                                                   CASE NO:



                                                             Exhibit "A"
                                              Plan Summary for Proposed Plan
      (A)              (B)         (C) Projected   (D)      (E)     (F)             (G) Payments for    (H) Savings     (I) Total
   Projected        Projected       Disposable   Payment Beginning Ending             the Benefit of      Fund 3        Monthly
 Schedule "I"     Schedule "J"        Income     Amount Month #1 Month              Creditors and for    Deposits        Trustee
Income (From        Expenses        (Column A to Trustee             #                  Reserves2       Established    Payments
most recently      (From most          minus                                                            Under Plan    (Column D
filed Schedule    recently filed    Column B)                                                           (Column D      multiplied
       I)          Schedule J)                                                                            minus       by number
                                                                                                        Column G)      of months
                                                                                                                          paid)

                                                                                   Per                  Per
                                                                                         Total                Total
                                                                                   Month                Month
$3,443.94        $0.00             -$804.81      $2,291.87 1               60                                         $137,512.32




                                                                           Grand
                                                                                          $137,512.32
                                                                           Total

                                                 Less Posted Chapter 13
                                                                                          $3,846.99
                                                 Trustee Fee 4

                                                 Net Available to Creditors               $133,665.34


1 This is the month in which the first payment is due for this amount. The Debtor(s) must commence payments not later than 30
days after the petition date.
2 Reserves are established under Paragraph 23 of the Plan.

3 Savings funds are funds established under Paragraph 22 of the Plan.

4 The Posted Chapter 13 Trustee Fee is based on the percentage listed on the Court’s website.
             Case 19-36576 Document 9 Filed in TXSB on 12/02/19 Page 17 of 19
IN RE: Roberto Howard                                                                   CASE NO:



                                                          Plan Int.   Monthly Payment           Starting    Ending
Name of Holder Description of Collateral       Claim                                                                    Total
                                                            Rate         Amount                 Month #     Month #

Bk Of Amer Treated under Plan Section:
                                            $118,666.00
11

Check One:      Surrendered      Transferred      Retained (paid direct)       Retained (paid through Trustee) 5

Cure Claim

3002.1(c) Amount

Monthly Payment                             $118,666.00 0.00%         $1,192.00             1              60         $71,520.00

Total Debt Claim

Monthly Refinance Payment (¶ 8B)

American Credit Accept Treated under
                                            $21,148.00
Plan Section: 11

Check One:      Surrendered      Transferred      Retained (paid direct)       Retained (paid through Trustee) 5

Cure Claim

3002.1(c) Amount

Monthly Payment

Total Debt Claim                            $21,148.00    0.00%       $352.47               1              60         $21,148.00

Monthly Refinance Payment (¶ 8B)

Conn Appliances Inc Treated under Plan
                                            $4,959.00
Section: 11

Check One:      Surrendered      Transferred      Retained (paid direct)       Retained (paid through Trustee) 5

Cure Claim

3002.1(c) Amount

Monthly Payment

Total Debt Claim                            $4,959.00     0.00%       $82.65                1              60         $4,959.00

Monthly Refinance Payment (¶ 8B)

Total of Payments to Secured Creditors                                                                                $97,627.00

5 Amounts for Cure Claims, Monthly Payments, Total Debt Claims and Monthly Refinance Payments should be listed only if the
box for “Retained (paid through Trustee)” is checked.
            Case 19-36576 Document 9 Filed in TXSB on 12/02/19 Page 18 of 19
Name of Holder / Nature of Priority (Taxes, Attorneys             Int.    Monthly Payment    Beg.      End
                                                         Claim                                                       Total
                 Fees, DSO, etc.)                                 Rate       Amount         Month #   Month #

Texas Office of the Attorney General State
Disbursement Unit
                                                        $0.00    0.00% $650.00              1         0            $0.00
Domestic Obligation
Treated under Plan Section: 5

The Boyce Law Firm PLLC
Other                                                   $1,300.00 0.00% $125.00             1         11           $1,300.00
Treated under Plan Section: 6

Total of Payments to Priority Creditors                                                                            $1,300.00

                                               Projected Trustee Reserve Funds

                                       Reserve Trustee Reserve Funds
                                                                                                           Total
                                    (Ad Varlorem Taxes, Insurance, HOA)

                                                                                  Total of Reserve Funds $0.00
             Case 19-36576 Document 9 Filed in TXSB on 12/02/19 Page 19 of 19

IN RE: Roberto Howard                                                                    CASE NO:




                                                            SUMMARY


1    Total Payments to Trustee                                                                                     $137,512.32

2    Less Total Savings Fund Deposits                                                                              $0.00

3    Net Trustee Payments (Line 1 minus line 2)                                                                    $137,512.32

4    Less Posted Chapter 13 Trustee Fee                                                                            $3,846.99

5    Less Total Payments by Trustee to Secured Creditors                                                           $97,627.00

6    Less Total Payments by Trustee to Priority Creditors (§§507(a)(1) – (a)(10))                                  $1,300.00

7    Less Total Reserve Funds                                                                                      $0.00

8    Net Available for General Unsecured Creditors (Line 3 minus lines 4-7)                                        $34,738.34


                                             Unsecured Creditor Distribution Estimate


9     Estimated Total General Unsecured Claims                                                                        $41,857.86

10    Forecast % Dividend on General Unsecured Claims (Line 8 divided by line 9)                                      1.00%


                                                   Best Interest of Creditors Test


11 Total Non-Exempt Property                                                                                               $200.00

   Total Distributions to Administrative, Priority and General Unsecured Creditors
12 (Line 4 plus lines 6 plus line 8 plus any direct payments by Debtor(s) under the Plan in satisfaction of prepetition    $39,885.32
   priority claims)
